DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The proposed amendments submitted 10/25/2021 have been entered. Claims 1 and 11-15 are currently pending where claims 2-20 are cancelled. The proposed amendments are sufficient to overcome each and every 112(b) set forth in the prior Non0Final Office Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 101509451 (Xi hereinafter) in view of US 2008/0191047 (Schmidt hereinafter).
Regarding claim 1, Xi teaches an energy storing device (Figure 1) that discloses an electromagnetic power device (11, 12, and 18) and a plunger sleeve assembly; wherein said plunger sleeve assembly comprises a high-pressure cavity (Cavity 30), a plunger sleeve with a plunger hole therein (Portion surrounding 30 with hole 17a), and a plunger that can slide in the plunger hole (Plunger 12b); a first fuel chamber formed in a space between the plunger and the plunger sleeve (Portion of 30 when the plunger is moved to seal compress 30), and a second fuel chamber formed in a space between the electromagnetic power device and the plunger sleeve assembly (Chamber 31), wherein a first pressure in the first fuel chamber is higher than a second pressure in the second fuel chamber (Inherent of fuel pump of Xi); the electromagnetic power device controls the plunger sleeve assembly to transport fuel from the second fuel chamber to the first fuel chamber and to force the fuel to the pressure cavity (Page 5 of the provided translation, marked “A” paragraphs); wherein said electromagnetic power device comprises: an energy-storing device (Return spring 18), a moving element (12), and a stationary element (11); wherein the energy-storing device comprises at least one energy-storing spring disposed between the moving element and the stationary element (Figure 1, return spring 18 serves an energy storing device); the electromagnetic power device is driven by a drive current to convert electric energy into an alternating bi-directional driving force to drive the moving element in reciprocating movement (Page 5 of the provided translation, marked “A” paragraphs); in a first direction of the reciprocating movement, the energy-storing device absorbs an energy from the moving element (Inherent as the armature moves, spring 18 will compress).
Xi is silent with respect to wherein the energy storing device comprises at least one energy storing spring disposed between the moving element and the stationary element and in a second direction of the reciprocating movement, under actions of the moving element and the energy-storing device, the plunger sleeve assembly compresses and transports the fuel. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston and spring of Xi with the spring location of Xi since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 
Claims 11 and 13-15 are 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0095935 (Verner hereinafter) in view of CN 101509451 (Xi) in view of US 2008/0191047 (Schmidt) and further in view of US 2011/0023818 (Fulton hereinafter).
Regarding claim 11, Verner teaches a fuel supply device (Figure 1 and ¶ 1) that discloses a second electronic pump (Pump 18 in Figure 2), an fuel rail connected to the pressure cavity (Fuel rail of 12 being fluidly connected to the pump as Xi as substituted in), and at least one computer control unit (Controller 84); wherein said second electronic pump is disposed in the fuel tank to supply fuel to the energy-storing electronic fuel pump (Fluid connectivity is clearly shown in Figure 2 of Verner); wherein said computer control unit controls the energy-storing 
Verner does show an amplification pump (Figure 1 pump 16) however Verner is silent with respect to comprising at least one energy-storing electronic fuel pump, according to claim 1.
However, Xi per Schmidt teaches a fuel pressure amplification pump (Figure 1) and discloses all of the features of claim 1 (Please refer to the rejection of claim 1 above). The resultant combination would replace the amplification pump 16 of Verner with the high pressure pump of Xi to further controller the application of high pressure fluid to the downstream applications. 
It would have been obvious to one of ordinary skill in the art before the invention was made to perform a simple substitution of pump 16 of Verner with the pump taught in Xi to controller the application of high pressure fluid to the downstream applications.
Verner, per Xi, is silent with respect to a solenoid valve type nozzle, the computer control unit controlling the solenoid valve type nozzle, and the solenoid valve type nozzle supplies the engine with the fuel in a quantitative way.
However, Fulton teaches a fuel rail system that discloses a solenoid valve type nozzle (¶ 24 details fuel injectors for the fuel rail), the computer control unit controlling the solenoid valve type nozzle (¶ 24 details control signals), and the solenoid valve type nozzle supplies the engine with the fuel in a quantitative way (¶ 24). 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the fuel rail of Verner with the controlled injectors of Fulton to further ensure that the appropriate amount of fuel is delivered downstream.
Regarding claim 13, Verner’s modified teachings are described above in claim 11 where the combination of Verner, Xi, Schmidt, and Fulton would further disclose that said energy-storing high-pressure electronic fuel pump comprises an over-pressure overflow valve (Verner Figure 2 via Line 32 per ¶ 17); wherein the over-pressure overflow valve opens when a pressure in the fuel trail is higher than a threshold (¶ 17), and the fuel rail discharges the fuel to a second pressure fuel path (¶ 17this is being interpreted as the fuel rail system as a whole).
Regarding claim 14, Verner’s modified teachings are described above in claim 13 where the combination of Verner, Xi, Schmidt, and Fulton would further disclose that the energy-storing electronic fuel pump further comprises a pressure opening nozzle connected with the pressure cavity (Under the broadest reasonable interpretation of Figure 2 in Verner, the opening in 16 for line 32 would function as a pressure opening nozzle and will be connected to the high pressure chamber of Xi in order to function as an overpressure exit).
Regarding claim 15, Verner teaches a method for supplying fuel (¶ 1 and Figure 2) that the fuel supply device according to claim 13 (Please refer to the combination of Verner, Xi, Schmidt, and Fulton above in claim 13), wherein said energy-storing high-pressure electronic fuel pump immediately supplying fuel to the fuel rail when an engine starts (Verner ¶ 16), until the pressure in the fuel rail reaches a preset value (¶ 16 of Verner); then driving the plunger type mechanical pump by the engine; and after the engine is running, supplying fuel to the fuel rail using the plunger type mechanical pump (¶ 16 of Verner).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0095935 (Verner hereinafter) in view of CN 101509451 (Xi) in view of US 2008/0191047 (Schmidt) in view of US 2011/0023818 (Fulton) and further in view of US 7640919 (Smith hereinafter).
Regarding claim 12, Verner’s modified teachings are described above in claim 11 where the combination of Verner, Xi, Schmidt, and Fulton would further disclose a mechanical pump 
Verner is silent with respect to the mechanical pump being a plunger type mechanical pump driven by cams. 
However, Smith teaches a fuel system that discloses a high-pressure mechanical pump being a plunger type mechanical pump driven by cams (Column 3 Lines 1-12 clearly outlines the equivalent high-pressure fuel pump 16 being a plunger type pump driven by cams). 
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to replace the mechanical pump of Verner with the mechanical pump of Smith by simple substitution to provide the well-known and highly predictable function of providing pressurized fuel to the downline applications.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any previous combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746